Title: From Thomas Jefferson to James Rawlings, 13 June 1823
From: Jefferson, Thomas
To: Rawlings, James


Dear Sir
Monticello
June 13. 23.
I have been more tardy in remitting to you my balance for insurance than I expected at the date of my letter of October last, because I have been later in getting my produce to market. I now inclose you an order on Colo Bernard Peyton for the amount as below.The last remains of the ruins at Milton for which the insurance was reduced to 1.D 94 are now not worth a cent, and I wish to withdraw them from insurance after the present year, but I do not know the legal form. will you do me the favor to send me a form which I will sign and return you by mail? accept the assurance of my great esteem & respect.Th: Jeffersonfor Monticello.principal for 21. 22. & deficiency53.88Int. on do to Sep. 1. 22,1.53for Milton.principal from 1809–Sep. 1. 22.21.56Int. on do to Sep. 1. 22.7.43int. on 75.44.  from Sep. 1. 22 till pd abt3.06to make a round resultfor Milton insurance for 1823.1.54about89.77.1574.77